DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-6 in the reply filed on May 17, 2021 is acknowledged.
Claims 7-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 3 of copending Application No. 16/468538 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said instant Claim 1 recite only the limitations which are found in conflicting Claims 1 and 3 from Application No. 16/468538.
	Instant Claim 1 recites the first paragraph of conflicting Claims 1 and 3 from Application No. 16/468538: 
Conflicting Claim 1: “A process, comprising: for applying a foamable reaction mixture onto a moving outerlayer, wherein the reaction mixture is applied onto the outerlayer from >/= 7 discharge openings (100) simultaneously and the outerlayer moves at a speed of >/= 15 meters per minute relative to the discharge openings.”
Conflicting Claim 3: “…providing a plurality of mixing heads, wherein each mixing head is adapted for mixing two or more reactant streams to afford one product stream;…’
Additionally, instant Claim 1 recites from conflicting Claim 3 from Application No. 16/468538:
“…providing one or more rake applicators, wherein the number of rake applicators corresponds to the number of the one or more discharge conduits of the distributor, each rake applicator is connected to one of the one or more discharge conduits and each rake applicator has =/ > 4 of the =/ > 7 discharge openings;

- applying the reaction mixture from the =/ > 4 of the =/> 7 discharge openings of each of the one or more rake applicators onto the outerlayer.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of copending Application No. 16/476778 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said instant Claim 1 recite only the limitations which are found in conflicting Claim 1 from Application No. 16/476778.
Instant Claim 1 recites from conflicting Claim 1 from Application No. 16/476778: 	“A process for applying a foamable reaction mixture onto a moving outerlayer, wherein the reaction mixture is applied onto the outerlayer from discharge openings and the outerlayer moves at a speed of >/= 15 meters per minute relative to the discharge openings.”
- providing a plurality of mixing heads, wherein each mixing head is adapted for mixing two or more reactant streams to afford one product stream;
- mixing the two or more reactant streams in each of the mixing heads to obtain the product stream exiting each of the mixing heads …
- applying the reaction mixture from the =/ > 4 of the =/> 7 discharge openings of the discharge conduits onto the outerlayer.” [Note: while the instant application recites: - “…applying the reaction mixture from the discharge openings of the rake applicators onto the outerlayer…”, “rake applicators” are substantially identical to “discharge conduits.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan (US 2017/0285619).
Regarding Claim 1, Brennan discloses a process for applying a foamable reaction mixture onto a moving outerlayer (Figs. 4-7, abstract, mixing head for providing a viscous foamable liquid mixture, a laminator with a redefined speed; paragraph [0143] moving laminator – 51 expanded foam material – 71), wherein the reaction mixture is applied onto the outerlayer (paragraph [0001] such as onto a metal sheet or a laminator – see paragraph [0002] instant case where employable outerlayers include sheets of coated steel, stainless steel, aluminum, copper or alloys of the two latter metals) from >/= 7 discharge openings simultaneously (paragraph [0204] number of exit pipes is preferably chosen in the range of 12-24) and the outerlayer moves at a speed of >/= 15 meters per minute relative to the discharge openings (paragraph [0011] laminator speed of at least 15 m/min). Brennan further discloses providing a plurality of rake applicators (paragraph [0006] at least two distributor bars (or rakes – another name for a distributor bar) wherein the number of rake applicators corresponds to the number of mixing heads wherein each rake applicator is connected to the product stream of one of the mixing heads (present invention provides a method of designing and manufacturing a distributor bar for use in a production line for producing a substantially homogenous foamed material, the production line having one or more mixing heads and wherein each rake applicator has >/= 4 discharge openings (paragraph [0310] suitable values for number of outlets I = 1 to 16) Brennan further discloses providing a plurality of mixing heads (paragraphs [0011] [0071]), wherein each mixing head is adapted for mixing two or more reactant streams to afford one product stream (paragraph [0080] one or more mixing heads adapted for providing a non-Newtonian shear-thinning viscous foamable liquid mixture).
Regarding Claim 6, Brennan discloses all the limitations of Claim 1 and further discloses wherein the reaction mixture comprises a polyol, a polyisocyanate and a blowing agent ([0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 2017/0285619).
Regarding Claims 2 and 3,  Brennan discloses all the limitations of Claim 1, and further discloses wherein at least two distributor bars (or rakes – another name for a distributor bar – paragraph [0006]) are arranged in some embodiments as two or three “sub-bars” or “devices” (Figs. 22 – 26 paragraphs [0111]-[0114] and where the reaction mixture discharged from the discharge openings of one rake applicator at least partially contacts the reaction mixture discharged from the discharge openings of a second rake applicator (Fig. 19 paragraph [0177] combination of two or more of such individual distributor bars cooperating on a single laminator, are considered as a single distributor.). Moreover, Brennan discloses that the two rake applicators are arranged so that the reaction mixture discharged from the discharge openings of a first rake applicator in streams flows between streams of the reaction mixture discharged from a second rake applicator (Fig. 19 paragraph [0177] a total flow rate may in practice be realized by e.g. three individual but cooperating distributor bars (sub-bars or devices) each covering one third of the panel width). Brennan further discloses that the rake applicators can in some embodiments be arranged offset with respect to one another (Fig. 2 paragraph [0090]).  However, Brennan is silent as to two rake applicators arranged one behind the other viewed in the direction of motion of the outerlayer.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange two individual distributor bars or rake applicators so that they are arranged one behind the other since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the rake applicators for the purpose of improving production and production quality (paragraph [0204] increasing the number of devices (assuming each has its own mixing head) decreases the average residence time of the viscous foamable liquid mixture in each device, and hence the risk of fouling). 
Regarding Claim 4, Brennan teaches all the limitations of the Claim 3 process, however, while Brennan teaches individual but cooperating distributor bars or “sub-bars” or “devices” and these rake applicators can in some embodiments be arranged offset with respect to one another(Fig. 2 paragraph [0090]) and that the distance between the outlets and that three mixing heads are used in order to minimize the time between mixing head and each of the laminator bars such that these bars are considered to be a single distributor bar or rake applicators (Fig. 19 paragraph [0177]), however,  Brennan is silent as to at least two rake applicators are one behind the other as viewed in the direction of motion of the outerlayer and that the offset length of the rake applicators to each other correspond to not more than 50% of the distance between two adjacent discharge openings of the rake applicators.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange two individual distributor bars or rake applicators so that they are arranged one behind the other since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the rake applicators for the purpose of improving production and production quality (paragraph [0204] increasing the number of devices (assuming each has its own mixing head) decreases the average residence time of the viscous foamable liquid mixture in each device, and hence the risk of fouling). 
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the offset length of the rake applicators to each other correspond to not more than 50% of the distance between two discharge openings of the rake applicators, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to constrain this distance to %50 for the purpose of forming a uniform mixture layer and avoiding separate tracks with gaps (Fig. 19 paragraph [0107]). 
Regarding Claim 5, Brennan teaches all the limitations of the Claim 4 process and Brennan further discloses wherein the at least two rake applicators are three rake applicators (Figs. 25-26 paragraphs [0113]-[0114]),  however,  Brennan is silent as to the three rake applicators are one behind the other as viewed in the direction of motion of the outerlayer.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange two individual distributor bars or rake applicators so that they are arranged one behind the other since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the rake applicators for the purpose of improving production and production quality (paragraph [0204] increasing the number of devices (assuming each has its own mixing head) decreases the average residence time of the viscous foamable liquid mixture in each device, and hence the risk of fouling). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742